Citation Nr: 9907839	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-33 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $18, 253.81, to include the issue of whether waiver 
of recovery is precluded by bad faith.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had an honorable period of active duty military 
service from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision of the Committee on 
Waivers and Compromise (the Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Committee found that the appellant's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principles of equity and good conscience.  The 
Board remanded this case in November 1997 and May 1988 in 
order to afford the appellant a hearing before a Member of 
the Travel Board at the St. Petersburg, Florida, RO.

By memorandum dated in July 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998)

A review of the record establishes that the appellant has not 
challenged the validity of the loan guaranty indebtedness.  
Accordingly, the Board limits its review to the issue cited 
on the preceding page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In August 1989, the appellant and his wife obtained a VA 
guaranteed loan for the purchase of real estate in Panama 
City, Florida. 

3.  The appellant and his wife were delinquent in paying 
their mortgage obligation beginning in October 1990.  At that 
time, the appellant indicated that default was due to medical 
reasons.

4.  From the time period between October 1990 and April 1991, 
the mortgage remained in default.  The appellant was 
experiencing marital problems and subsequently reported 
alcohol abuse during this time.  He and his wife, however, 
remained in contact with the mortgage holder.

5.  On April 24, 1991, the appellant cured his default up to 
the month of March with a payment of $2,970.  He made another 
payment of $846 in mid- May, but his account was still one 
month behind.  In July 1991, the mortgage holder recommended 
foreclosure. 

6.  A foreclosure sale took place on July 23, 1992 for an 
amount less than the outstanding principle, interest and 
foreclosure costs, and the resulting deficiency of $18,253.81 
was charged to the appellant.

7.  The appellant's default on his mortgage obligation was 
not the result of unfair or deceptive dealing on his part and 
his actions were not undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences.  

8.  The appellant did not act in bad faith when he failed to 
meet the monthly payment obligation.



CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  The appellant's actions did not constitute fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the appellant has testified before both 
the RO and the undersigned, and the record does not reveal 
any additional sources of necessary information which may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

On August 4, 1989, the appellant and his wife obtained a VA 
guaranteed loan for the purchase of real estate in Panama 
City, Florida.  At that time, the appellant was employed as a 
conductor with the Bay Line Railroad with reported monthly 
gross income of $ 3,738.13 based upon an hourly pay rate of 
$14.41.  His wife was employed as a receptionist for the 
Arizona Chemical Company with reported monthly gross income 
of $1,408.33.  Their combined net take- home pay was 
$4135.91.  Their debt obligations totaled $18,693.06 with a 
monthly payment obligation of $756.  VA loan analysis, less 
estimated shelter expense of $1,015.15, indicated a monthly 
surplus of $2,364.76.

On December 7, 1990, the mortgage holder informed VA that the 
mortgage had been in default since October 1, 1990.  The 
appellant stated that the default was due to medical reasons.  
Specifically, he stated that he had hemorrhoids and that he 
could not work sometimes.  He did make a promise of payment, 
and the loan continued to be serviced for an additional 30 
days in order to ensure receipt of payment.  He did not make 
his payment as promised, and he indicated that payment was 
not forthcoming due to numerous medical bills.

On January 10, 1991, the appellant's spouse informed VA that 
the mortgage holder had granted forbearance and a payment of 
$2,100 was expected by the end of the month.  She further 
indicated that she would borrow $800 from her mother to make 
up for a postal money order that had been lost, and that 
there was a tracer on the money order which cause a 45- day 
delay.  The appellant contacted VA on January 11, 1991.  He 
reported monthly income in the amount of $2,800 and monthly 
obligations in the amount of $2,575.  Subsequently, the VA 
loan service representative called the mortgage holder and 
arranged a payment plan consisting of 2 payments by January 
21 and 2 payments by February 21.  By means of a phone 
conversation, the appellant agreed to the payment plan as 
arranged.

Thereafter, the appellant did not make his payment as 
promised.  He told the mortgage holder that he was having 
temporary financial difficulties.  Conversations ensued 
between the mortgage holder and the appellant, and the 
appellant eventually promised to send in three payments 
immediately and, thereafter, 2 payments per month.  On April 
24, 1991, he cured the default with a payment of $2,970, but 
the account remained delinquent for the payment due on April 
1, 1991.  On May 16, 1991, he made a payment of $846.00, but 
the account was still delinquent with respect to the payment 
due on May 1, 1991.

On July 19, 1991, the mortgage holder informed VA that the 
mortgage had been in default since May 1, 1991.  When 
contacted, the appellant stated that payment had not been 
made due to marital problems.  The loan continued to be 
serviced for an additional 30 days in order to counsel and 
obtain a promise for payment.  On July 26, 1991, the 
appellant informed the mortgage holder that the default was 
due to unemployment and marital problems.  He made no promise 
of payment.  The mortgage holder determined that no further 
indulgence was warranted and foreclosure was recommended.

On March 16, 1992, the Circuit Court, Fourteenth Judicial 
District in and for Bay County of Florida granted summary 
final judgment of foreclosure in favor of the mortgage 
holder.  On July 23, 1992, the subject property proceeded to 
foreclosure sale with the mortgage holder being the 
successful bidder.  The $75,001 bid price was less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid the difference between the sales proceeds and the amount 
remaining on the loan, resulting in the appellant's home 
guaranty indebtedness of $18,253.81 plus accrued interest.

During his appearance before the RO in October 1995, the 
appellant testified that his default was due, in part, to 
work slowdowns.  He stated that his income fluctuated from 
$300 every two weeks to $500 a week.  At this time, he was 
spending almost $100 per week drinking almost a fifth of 
alcohol a day.  He stated that he offered to pay an extra $50 
per month towards the arrearage, but that the mortgage 
company wanted all the money at once.  He finally stopped 
drinking in December 1993.  He also testified that, at the 
time of purchase of his home, the contractor had loaned his 
wife $5,000 to be used as a down payment and his wife was 
still paying $50 a month on this debt.  He indicated that he 
didn't know anything about the loan until the closing.  
Additionally, he denied that his mother-in-law gave him and 
his wife a gift of money, as shown on their loan application, 
to be used as a down payment.  All he knew was that he and 
his wife had enough money to pay closing costs.  He indicated 
that he moved out of his house in April 1992.

Similarly, during his appearance before the undersigned in 
December 1998, the appellant testified that, at the time of 
his default, he had been drinking a fifth of alcohol per 
night.  He stated that he spent a lot of his money on 
drinking and that, during that time period, he didn't manage 
his finances very well.  He separated from his wife in 1992, 
but they got back together again in November 1994.  He had 
contacted the mortgage company in an attempt to work things 
out, but they indicated that they wanted all the arrearage at 
once.  He seemed to deny that unemployment, or reduced 
earnings, was the cause of his default.

The appellant's wage and tax statements (W-2 Form) show that 
his wages were $31,383.61 in 1990 and $38,253.22 in 1991.  A 
statement from the Internal Revenue Service shows gross 
earnings of $40,267 in 1992.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b) (1998).  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  38 C.F.R. § 
1.965(a) (1998).  However, in cases where it is shown that 
the appellant, by way of his conduct, demonstrated fraud, 
misrepresentation and/or bad faith with respect to his loan 
obligation, consideration of waiver of recovery of the debt 
is precluded.  38 C.F.R. § 1.965(b) (1998).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  38 C.F.R. § 1.965(b)(2) (1998).  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  Id.  A 
determination of bad faith is based on the circumstances that 
led to the default and the foreclosure, as well as the 
appellant's attitude toward contractual obligations, and his 
actions or omissions with respect to avoiding foreclosure, as 
indicated by the evidence of record.

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was willful misrepresentation of a 
material fact, or willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the 
appellant's knowledge that such misrepresentation or failure 
would result in the erroneous award or erroneous retention of 
VA benefits.  The essence of fraud, misrepresentation, or bad 
faith is a willful intent on the part of the veteran/debtor.  
The burden of proving such willful intent lies solely with 
VA.

Turning to the facts in this case, with application of the 
benefit of the doubt rule, the Board does not find that the 
appellant's actions resulting in the default and foreclosure 
constituted bad faith.  Specifically, the Board does not find 
that the appellant's intent was to seek an unfair advantage 
or that his conduct in connection with the events leading to 
default can fairly be described as "unfair or deceptive."     

It is unclear whether loss of income from wages was a 
significant factor in the events leading to default.  At 
least, it appears from the tax records that the appellant's 
wages, along with those of his wife, were sufficient to meet 
the mortgage obligation.  He has since, however, testified 
that it was his alcoholism that caused a lack of 
responsibility toward the mortgage obligation.  There is no 
reference to alcoholism in the record contemporaneous with 
the events leading to default, although there are references 
to marital and medical problems.  Nonetheless, the 
undersigned, who heard the appellant's testimony that alcohol 
abuse was a factor in his conduct prior to the default, finds 
that testimony credible.

There are other mitigating factors.  The appellant remained 
in contact with VA and the mortgage holder up the time of the 
uncured default.  He entered into a repayment agreement and 
managed to partially cure his default.  In the Board's view, 
these are not the acts of an individual whose dealings are 
"unfair or deceptive."  He acknowledged, and attempted to 
meet his contractual obligations.  Although his efforts to 
avoid default and foreclosure proved to be unsuccessful, they 
were not generally consistent with a finding of bad faith or 
other bar to waiver.

The Board concludes that waiver of recovery of the loan 
guaranty indebtedness is not precluded by law.  In reaching 
this decision, the Board notes that it has limited its 
definition of "bad faith" to that set forth in 38 C.F.R. 
§ 1.965(b)(2).  The Committee, in its May 1996 Supplemental 
Statement of the Case, adjudicated this case under a more 
restrictive definition of "bad faith" which had been set 
forth in the VETERANS BENEFITS ADMINISTRATION CIRCULAR 20-90-
5 (Feb. 12, 1990).  Subsequent to the Committee's decision, 
however, the Court invalidated the definition set forth in 
the VA CIRCULAR.  See Richards v. Brown, 9 Vet.App. 255 
(1996).  Given the favorable decision in this case, remand 
for adjudication consistent with the Court's holding in 
Richards is not required.  See Brady v. Brown, 4 Vet.App. 
203, 207 (1993) (a remand is not necessary where error is no 
ultimately prejudicial to the appellant's claim).


ORDER

To the extent of the finding of no fraud, misrepresentation, 
lack of goof faith or bad faith on the part of the appellant, 
the appeal is granted.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's loan guaranty indebtedness, the Board must remand 
this case to the agency of original jurisdiction for 
additional development and adjudication.  See 38 C.F.R. § 
19.9 (1998).

This case is therefore REMANDED for the following action:

1.  The appellant should be requested to submit 
an updated Financial Status Report, VA Form 4-
5655, with any additional supporting 
documentation regarding current income and 
expenses.  All reasonable efforts to document the 
action taken should be made, and any lack of 
response or failure to cooperate should be 
clearly documented in the record.

2.  After information concerning the appellant's 
current financial status has been obtained, the 
case should be referred to the Committee for a 
determination as to whether or not collection 
thereof would be contrary to the standard of 
equity and good conscience.  Supporting analysis 
and explanation must be provided.  If the 
findings remain adverse to the appellant, he and 
his representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




- 8 -


- 1 -


